Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be                            FILED
regarded as precedent or cited before any                 Jan 23 2013, 8:50 am
court except for the purpose of establishing
the defense of res judicata, collateral                          CLERK
                                                               of the supreme court,
estoppel, or the law of the case.                              court of appeals and
                                                                      tax court




ATTORNEY FOR APPELLANT:                        ATTORNEYS FOR APPELLEE:

GARY L. GRINER                                 GREGORY F. ZOELLER
Griner & Company                               Attorney General of Indiana
Michigan City, Indiana
                                               RICHARD C. WEBSTER
                                               Deputy Attorney General
                                               Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

DENNIS KNIGHT,                                 )
                                               )
       Appellant-Defendant,                    )
                                               )
              vs.                              )       No. 71A05-1208-CR-436
                                               )
STATE OF INDIANA,                              )
                                               )
       Appellee-Plaintiff.                     )


                    APPEAL FROM THE ST. JOSEPH SUPERIOR COURT
                            The Honorable Jerome Frese, Judge
                             Cause No. 71D03-1108-FB-122


                                    January 23, 2013

             MEMORANDUM DECISION - NOT FOR PUBLICATION

BRADFORD, Judge
        Ryan Holloway was working at a Family Dollar store in South Bend when Dennis

Knight walked in and, displaying a handgun, told Holloway to open the cash register.

Holloway opened two registers and gave Knight the money therein, whereupon Knight left

the store. The next day, Holloway was driving when he recognized Knight sitting on a bench

in front of the Trinity Towers. Holloway stopped, confronted Knight, and asked a security

guard to call the police. Knight fled but was soon apprehended. Knight was ultimately

convicted of Class C felony robbery and Class B felony possession of a firearm by a serious

violent felon (“SVF”), and the trial court sentenced him to an aggregate term of twenty years.

Knight contends that the State failed to produce sufficient evidence to sustain his conviction

for Class C felony robbery, arguing that Holloway’s identification of him as the robber

cannot be credited. Concluding that Holloway’s identification of Knight as the robber is

sufficient to establish Knight’s identity, we affirm.

                       FACTS AND PROCEDURAL HISTORY

        Right before noon on July 20, 2011, Holloway was working alone at a Family Dollar

store in South Bend when he noticed a man, who Holloway later identified as Knight, walk

past the store, look inside, and then enter. Knight asked, “where’s the lady that’s working?”,

and Holloway replied that she was not working that day. Tr. p. 9. At that point, Knight

walked to a cash register and told Holloway to open it. As Holloway approached the register,

he noticed that Knight was holding a handgun underneath his shirt. After Holloway opened

and emptied two cash registers, Knight told him to go to the back of the store, and Knight

left.

                                              2
        The next day, Holloway was driving through town when he saw Knight sitting on a

bench with a female in front of Trinity Towers. Holloway stopped and confronted Knight as

Knight was walking into Trinity Towers. When Holloway asked a security guard to call the

police, Knight pushed Holloway and fled. Police arrived and apprehended Knight.

        On August 10, 2011, the State charged Knight with Class B felony robbery and Class

B felony SVF. Following a bench trial, the trial court found Knight guilty of robbery, and

after Knight stipulated that he had a prior robbery conviction, the trial court found him guilty

of SVF. The trial court ultimately entered convictions for Class C felony robbery and Class

B felony SVF and sentenced Knight to eight years of incarceration for robbery and twenty for

SVF, to be served concurrently.

                                   DISCUSSION AND DECISION

                                      Sufficiency of the Evidence

        Knight contends that Holloway’s identification of him as the robber is unworthy of

credit to the extent that it requires his acquittal due to insufficient credible evidence.1 “In

addressing a claim of insufficient evidence, an appellate court must consider only the

probative evidence and reasonable inferences supporting the judgment, without weighing

evidence or assessing witness credibility, and determine therefrom whether a reasonable trier

of fact could have found the defendant guilty beyond a reasonable doubt.” Fajardo v. State,



        1
            Although Knight frames this argument solely in terms of his robbery conviction, the question of
identity is equally applicable to both of his convictions, and his stipulation during the SVF portion of his trial
was only that he had a prior robbery conviction, not that he was the person possessing the handgun in the
Family Dollar. We therefore treat Knight’s argument as applicable to both of his convictions.

                                                        3
859 N.E.2d 1201, 1208 (Ind. 2007) (citing Whedon v. State, 765 N.E.2d 1276, 1277 (Ind.

2002)). “Appellate courts may, however, apply the ‘incredible dubiosity’ rule to impinge

upon a jury’s function to judge the credibility of a witness.” Id. (citing Love v. State, 761

N.E.2d 806, 810 (Ind. 2002)).

       If a sole witness presents inherently improbable testimony and there is a
       complete lack of circumstantial evidence, a defendant’s conviction may be
       reversed. This is appropriate only where the court has confronted inherently
       improbable testimony or coerced, equivocal, wholly uncorroborated testimony
       of incredible dubiosity. Application of this rule is rare and the standard to be
       applied is whether the testimony is so incredibly dubious or inherently
       improbable that no reasonable person could believe it.

Love, 761 N.E.2d at 810 (citations omitted).

       The incredible dubiosity rule does not help Knight in this case. Holloway’s testimony

was neither inherently improbable, coerced, equivocal, nor wholly uncorroborated. Holloway

never wavered from his identification of Knight as his robber, testifying that “I don’t forget a

face[.]” Tr. p. 40. Moreover, the State introduced a video of the robbery, which showed the

robber, corroborating Holloway’s testimony to a great extent. Although the robber was

wearing a baseball cap and glasses, he is shown in profile several times, and his full body is

shown in several shots. We will not invade the province of the trial court to determine if the

person in the video was or was not the defendant sitting in the courtroom. Knight’s argument

is an invitation to reweigh the evidence, which we will not do.

       The judgment of the trial court is affirmed.

NAJAM, J., and FRIEDLANDER, J., concur.



                                               4